Citation Nr: 1627330	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a respiratory condition, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 2001, and from May 2006 to June 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision, in which the RO, inter alia, denied service connection a respiratory condition and a low back disability.  The Veteran filed a notice of disagreement (NOD) in June 2011 with respect to both issues.  The RO issued a statement of the case (SOC) as to both issues in October 2013, and the Veteran perfected his appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013. 

In February 2015, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

In April 2015 and September 2015, the Board, inter alia, remanded the claims for service connection for a respiratory condition, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability, and for  a low back disability, for additional action, to include additional development of the evidence.  Most recently, in February 2016, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of both claims.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  No respiratory symptoms in service and continuing thereafter have been credibly shown, and, although the record include radiographic evidence suggesting a respiratory disability, competent, probative medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a chronic respiratory disability  that may be associated with an in-service event, injury, or disease-to include exposures in Southwest Asia.

3. Although the Veteran's service records document a report of back pain . no chronic  no low back disability was shown for many years after service, and  competent, probative opinion establishes that there is no medical nexus between current  low back disability  and the Veteran's service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory condition, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability, are not met..  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2. The criteria for service connection for a low back disability  are not met.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the Appeals Management Center (AMC) in Washington, DC ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a November 2009 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on a direct basis.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, as well as VA treatment records and the reports of VA examination.  Also of record and considered in connection with each claim are written statements provided by the Veteran, and by his representative, on his behalf.  The  Board finds that no further action on any claim, prior to appellate consideration, is required.

As requested by the Board in its September 2015 remand, the AOJ obtained from the East Orange VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2015.  Further, the Board also requested that the AOJ send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The Veteran did not respond.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 U.S.C. § 1117(a)(1).  Under this regulation, 
compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


A.  Respiratory Condition

The Veteran seeks service connection for a respiratory condition, claimed as black spots on lungs.  See October 2009 VA Form 21-526.

The Veteran's service medical records to include his entry and separation examination reports include a May 2001 positive skin test for tuberculosis.  Subsequent service treatment records include a June 2001, July 2001, and August 2001 preventative medicine, isoniazid monthly follow-up visits, which indicate that the Veteran completed the first three months of therapy.  On each occasion he denied symptoms of persistent coughing for 14 days, unexplained weight loss, persistent unexplained fever, and coughing up blood; and on each occasion the examiner determined that the Veteran had no signs of INH toxicity or active tuberculosis.

The report of an April 2001 enlistment examination and Report of Medical History document normal lungs on examination, and also reflect that the Veteran denied chronic coughing and shortness of breath.  On September 2001 separation examination,  the Veteran denied chronic coughing, coughing up blood, and shortness of breath and no symptoms or diagnoses related to a respiratory condition were noted.  In addition, at the time of the Veteran's second period of active duty service, the May 2006 Report of Medical History completed by the Veteran at the time of service entry indicates no history of or symptoms related to a respiratory condition, and no indication of a disability at that time.  

The report of an October 2004 Post-deployment Health Assessment indicates that the  Veteran reported that his "health in general is very good."  A September 2005 post-deployment Report of Medical History indicates the Veteran again denied symptoms of chronic coughing, coughing up blood, and shortness of breath.  A March 2007 Post-deployment Health Assessment shows the Veteran denied symptoms of chronic coughing and shortness of breath.  

An April 2007 service treatment record reflects that during deployment to Iraq the Veteran was exposed to smoke from burn pits that burned trash, plastic, tires, oils and other unknown items that the military unit is not aware of.

Post-service treatment records from the East Orange New Jersey VA Medical Center include a May 2009 VA infectious disease consult, which shows positive PPD skin test and noted that an April 2009 chest x-ray revealed increased markings in both lung bases and a 7mm granuloma in the left lower lung.  During examination the Veteran reported that he received BCG vaccination in El Salvador.  He denied fever, chills, night sweats, chest pain, shortness of breath, palpitations, edema, nausea, vomiting, diarrhea (n/v/d), abdominal pain, or weight changes.  

A May 2010 respiratory conditions VA examination shows the Veteran reported symptoms of coughing and shortness of breath upon returning from Iraq in 2007.  He reported current wheezing and denied coughing.  Examination revealed clear lungs.  The examiner diagnosed no current lung pathology noting nonspecific findings on chest x-ray, no symptoms, and a history of BCG vaccination.  

A May 2010 chest x-ray identified possible tiny granuloma and suspected minimal right apical pleural thickening.

A June 2015 respiratory conditions Disability Benefits Questionnaire (DBQ) report shows that the Veteran denied current symptoms of shortness of breath, chest pain, coughing, wheezing or any other symptoms and he also denied a history of asthma, COPD, known tuberculosis, or any other illness and described exposure to burning pits during deployment to Iraq but was not treated in service for any pulmonary symptoms or illness.  The examiner opined that the "black spots" in the Veteran's lungs on the 2009 chest x-ray "refer to small granulomas" which were of no clinical significance and were not reported by a recent x-ray.  The examiner concluded that the Veteran did not have any pulmonary condition currently or at any time since October 2009.  In so finding, the examiner noted the Veteran's occupation as a fireman, with no current pulmonary complaints indicating that he is a "very active man" and "tolerating heavy exertion" with no significant problems.

Subsequently, , as instructed in the Board's September 2015 remand, the ASOJ obtained an addendum opinion to address whether the Veteran's complaints of symptoms ofcoughing and shortness of breath, noted in the record, are associated with his Southwest Asia service-specifically, as manifestations of undiagnosed illness or other qualifying chronic disability.

In a December 2015 addendum opinion, following review of the claims file, the VA physician opined that the Veteran has no current lung disability and did not have a diagnosed lung disability at any time shortly before, at the time of, or during the pendency of the October 2009 appeal.  He further notes that there was no evidence of black spots, black lungs, or pneumoconiosis.  In so finding, the physician noted that in May 2001, at service entry, the Veteran was administered a skin test for tuberculosis with positive results but a chest x-ray was negative of active disease.  In addition, chest x-ray findings in April 2009 from Doshi Diagnostics, May 2010 and June 2015 identified right apical pleural thickening and granular densities bilateral, which suggests old granulomatous disease.  The physician opined that such findings are most likely the result of prior tuberculosis infection many years ago, prior to service entry in 2001 in that the chest x-rays represent residuals of prior tuberculosis infection and not active disease of tuberculosis, or any environmental exposure to pollutants including exposure to burning oil, pits, trash, or other debris.  

In addition, the physician noted that there was no documentation of prior tuberculin or PPD skin test, as well as that  the Veteran reported receiving BCG vaccine (vaccine with inactive tuberculosis bacteria) as a child, born in El Salvador, before the age of 11 years.  Citing to the World Atlas of BCG policies, the physician explained that BCG is recommended as a preventative measure at birth in El Salvador, which has high prevalence of tuberculosis infection.  Moreover, BCG vaccination can result in false positive results of tuberculin or PPD skin test.  However this positivity wanes after approximately 10 years.  Therefore, because the Veteran admitted receiving BCG vaccine as a child before the age of 11 years, a positive PPD skin test at age 22 signifies that the test result is "true positive," which means that he was exposed to or had active tuberculosis infection sometime in his childhood before initial service entry. 

With respect to the Veteran's Gulf War service and whether his reported symptoms represent an undiagnosed illness exists, the physician found that the Veteran had "no objective indications of chronic disability resulting from an undiagnosed [p]ulmonary illness."  The physician noted that the March 26, 2007 Post-deployment Health Assessment shows the Veteran denied symptoms of chronic coughing and his general health was "very good."  In addition, a May 2009 post-service VA treatment records shows that in May 2009, the Veteran was examined by an infectious disease specialist due to positive PPD skin test and chest x-ray finding of scarring from childhood tuberculosis infection, and again had no symptoms of active disease.  Further, pulmonary function tests (PFTs) on two occasions in June 2010 and June 2015, were both normal.

Considering the above in light of the governing legal authority, the Board finds preponderance of the evidence weighs against an award of  service connection for a respiratory disability, to include pursuant to the provisions of 38 U.S.C.A. § 1117.

As noted, no respiratory disability was shown in service, and there are no documented respiratory symptoms in or after service.  Moreover, although the record includes testing results suggesting a respiratory condition, the collective medical opinions of record indicate that indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a chronic respiratory disability that may be associated with an in-service event, injury, or disease.  

Persuasive medical opinion evidence indicates  that the Veteran's April 2009 private chest x-ray, and the subsequent May 2010 and June 2015 VA chest x-ray findings of right apical pleural thickening and bilateral granular densities is neither due to in-service incurrence or related to any environmental exposure to pollutants including exposure to burning oil, pits, trash, or other debris during service in Southwest Asia.  As discussed above, after interviewing the Veteran and conducting an examination of him, the June 2015 VA examiner found no current lung disability of either tuberculosis infection or pulmonary function at any time shortly before, at the time of or during the pendency of the October 2009 appeal and opined that the "black spots" in the Veteran's lungs identified on the 2009 chest x-ray refer to small granulomas, which were of no clinical significance and were not identified on recent chest x-ray. 

Also, the December 2015 addendum medical opinion provider cited medical literature and found it less likely than not that the May 2001 positive PPD skin test indicates that the Veteran was exposed to or had active tuberculosis infection at some time in his childhood prior to active military service.  The physician therefore concluded that chest x-ray findings represent residuals of prior tuberculosis infection but not  active disease associated with  environmental exposure to pollutants in service.  The VA physician opined that the Veteran has Veteran had "no objective indications of chronic disability resulting from an undiagnosed [p]ulmonary illness",. pointing to contemporaneous and other evidence of record to support such conclusion.

The June 2015 opinion and December 2015 addendum opinion reflect conclusions by competent medical professionals that weigh against a finding of service connection.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's medical history and assertions and pertinent medical literature, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the current disability and medical etiology questions.  .  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).   Significantly, there is no contrary medical evidence or opinion of record-i.e., that  in fact, establishes a current respiratory disorder related to an in-service event, injury, or disease-and  neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

In addition to medical evidence, the Board has considered the Veteran's assertions, but finds that they provide no persuasive support for the claim.  

The Veteran is certainly competent to report matters within his own personal knowledge, to include his symptoms.  See,Charles v. Principi, 16 Vet. App. 370   (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board finds that the Veteran's current assertions that he experienced coughing and shortness of breath upon his return from Iraq in 2007 (see May 2010 Respiratory Conditions DBQ)-advanced in connection with the claim for monetary benefits-are flatly contradicted by the contemporaneous denial of such symptoms on post-deployment assessment,  Hence, such current assertions are not deemed credible.

Furthermore, to the extent that the Veteran attempts to assert that has a current respiratory disability, and that such disability is medically-related to his service-to include as a manifestation of undiagnosed illness or other qualifying chronic disability-such attempt must fail.   In this regard, the Board emphasizes that the matters of the diagnosis and etiology of the claimed disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and/or etiology of the Veteran's claimed respiratory condition is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is  shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As, with respect to a claimed respiratory condition,  the lay assertions of current disability and medical nexus do not constitute competent evidence, and, thus, have no probative value., the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of his lay assertions, alone.  

For all the foregoing reasons, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B. Low Back Disability

The Veteran contends that he has a current low back disorder resulting from service.  Specifically, he contends that the onset of back pain began after pre-deployment training during his deployment to Iraq, and has continued from that time to the present.  He described that his unit's mission was military police transporting detainees, which required always wearing full combat gear for an approximate weight of 50 to 60 pounds.  

With the exception of a March 26, 2007 Post-deployment Health Assessment, which documents the Veteran's report of back pain, the Veteran's service medical records to include his entry and separation examination reports are negative for any complaints, findings, or diagnosis pertaining to the back.  Specifically, his April 2001 entry examination and September 2001 separation examination and Report of Medical History indicate a normal musculoskeletal system and no symptoms or diagnoses related to his back were noted.  

Post service, a  June 2015 lumbar spine conditions DBQ report reflects a diagnosis of lumbosacral strain.  The examiner indicated that no arthritis was documented on x-ray.  A June 2015 back x-ray revealed mild levoscoliosis of the lumbar spine and very mild degenerative disc disease of L2-L3, L3-L4.  The Veteran reported the onset of symptoms in 2006 and also that pain resolved, but also indicated that the pain "comes and goes." The examiner opined that the diagnosed disorder was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The stated rationale for the opinion was that, although the Veteran had some type of back pain in the service, this was not a type of injury which would cause a chronic condition.  The examiner noted that he had a soft tissue sprain/strain which resolves with time. 

As instructed in the Board's September 2015 remand, the AMC obtained addendum medical opinion to address whether any other current back disability, to include as documented by x-ray findings of levoscoliosis and degenerative disc disease, had its onset in service or is otherwise medically related to service.  Following review of the Veteran's claims file, in a December 2015 opinion, the physician opined that the disorders revealed on  x-ray re less likely than not incurred in or caused by in service injury, event, or illness.  The physician noted that the Veteran had back pain in service and soft tissue sprain or strain which resolved with time but that this was not the type of injury which would cause a chronic condition.  He further opined that x-ray findings of levoscoliosis and degenerative disc disease are due to the Veteran's age, daily activity (normal wear and tear), and body habitus (scoliosis).

As noted, service records document only a single complaint of low pain and no chronic low back disability was shown in service, or for several thereafter.  Furthermore, in the only opinions to address whether there exists a medical nexus between any current low back disability and service, the January and September 2015 opinions providers rendered opinions that weigh against the claim for service connection.  As these opinions were based on full consideration of the Veteran's documented history and supported by stated rationale, they are entitled to significant probative weight on the etiology question upon which this claim turns.  See Nieves-Rodriguez , supra; Stefl, supra.  Significantly, there is no contrary medical evidence or opinion of record-i.e., that, in fact, establishes a medical nexus between any current low back disability and service-to include the complaint of low back pain documented in the STRs-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

As for the Veteran's assertions as to continuity of symptoms-notably, that his low pain has continued since service, but "comes and goes"-the Board notes that the opinion providers considered the record, which reflects such assertions, and still rendered opinions that weigh against the claim.  Thus, the Board finds that, to the extent that the Veteran's statements as to continuity are competent-and not explicitly contradicted-such assertions are outweighed by the probative opinions expressed in the June 2015 VA examination report and  December 2015 addendum opinion  Furthermore, as noted above, without appropriate medical training and expertise, the Veteran simply is not competent to render a probative opinion on the complex medical etiology question on which this claim turns.  See Jandreau, supra; Bostain, supra.  Hence, he can neither support his claim, nor counter the probative evidence of record, on the basis of lay assertions, alone.  

For all the foregoing reasons, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a respiratory condition, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability,
is denied.

Service connection for a low back disability is denied.



______________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


